Citation Nr: 0025234	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  94-07 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) with major depression, currently 
evaluated at 50 percent.

2.  Entitlement to a compensable evaluation for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which, inter alia, granted service connection for 
PTSD with major depression and headaches and assigned 
evaluations for those disabilities.  The veteran, who had 
active service from September 1943 to April 1946, expressed 
disagreement with the initial evaluations assigned for those 
disabilities, appealed those decisions to the BVA, and the 
case was referred to the Board for appellate review.

In a May 1998 decision, the Board affirmed the RO's decision 
concerning the initial evaluations assigned for PTSD with 
major depression and headaches, and the denial of other 
claims for service connection and an earlier effective date 
for the grant of service connection for headaches.  The 
veteran then appealed the Board's May 1998 decision to the 
United States Court of Appeals for Veterans Claims (Court). 
In an Order dated in January 2000, the Court dismissed all of 
the issues on appeal except for the claims for higher initial 
evaluations for PTSD with major depression and headaches, and 
vacated the Board's decision with respect to those issues and 
remanded the case to the Board for action consistent with the 
Joint Motion for partial Remand, and for Stay Further 
Proceedings (Joint Motion) filed by the parties in the 
appeal.  The case was subsequently returned to the Board.


REMAND

A preliminary review of the record upon return of the case 
from the Court indicates that the Joint Motion suggests that 
additional VA examinations are necessary to assess the 
severity of the veteran's psychiatric and headache disorders.  
In this regard, the Board observes that the Joint Motion 
stated that "[o]rdering another examination to resolve the 
discrepancy in the evidence as to the degree to which 
appellant is disabled by his service-connected PTSD is part 
of the VA's statutory duty to assist the veteran so that the 
evaluation of the claimed disability [is] a fully informed 
one.'"  Joint Motion at 4.  The Joint Motion also noted that:  
"A remand is required to allow a comprehensive examination 
which addresses the degree of disability suffered by 
appellant in connection with the headaches he experiences."  
Joint Motion at 5.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, and to comply with the 
Court's order in this case, it is the opinion of the Board 
that further development of the case is necessary.  
Accordingly, the case is REMANDED for the following actions:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his psychiatric 
and headache disorders through the 
present time, and that he furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA medical source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
and not currently of record, should then 
be requested and associated with the 
claims folder.

2.  The veteran should be afforded a 
psychiatric examination to ascertain the 
severity and manifestations of his PTSD 
with major depression.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to report complaints and 
clinical findings in detail.  The 
examiner is also requested to review all 
pertinent records associated with the 
claims file, including, but not limited 
to, the reports of VA examinations and 
the statement from the veteran's wife 
concerning the veteran's psychiatric 
symptomatology.  Based on the examination 
and the review of the pertinent records 
associated with the claims file, the 
examiner is further requested to assign 
an Axis V diagnosis-.-Global Assessment 
of Functioning Scale Score (GAF), 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders for the 
period of time between January 1991 and 
the date of the examination.  If the 
examiner is of the opinion that different 
GAF scores are appropriate for specific 
periods of time between 1991 and the date 
of the examination, the examiner is 
requested to assign separate GAF scores 
for those periods of time.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 
38 C.F.R. § 4.1 (1991), copies of all 
pertinent records in the veteran's claims 
file, or, in the alternative, the claims 
file, must be made available to the 
examiner for review in connection with 
the examination.

3.  The veteran should be afforded an 
examination of his headache disorder to 
ascertain the severity and manifestations 
of that disability.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to report complaints and 
clinical findings in detail.  The 
examiner is further requested to offer 
comments concerning the severity of the 
veteran's headaches for the time period 
between January 1991 and the date of the 
examination.  In particular, the examiner 
should specify whether the veteran's 
headaches are prostrating, and whether 
they average 1 or 2 over the last several 
months; an average of once a month over 
the last several months; or whether the 
headaches are very frequent with 
prolonged attacks productive of severe 
economic inadaptability.  If, based on a 
review of the pertinent records, the 
examiner finds that the veteran's 
headaches have varied in intensity, 
severity and frequency between 1991 and 
the date of the examination, the examiner 
is requested to specify the severity of 
the headaches for discrete periods of 
time.  Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1999), 
copies of all pertinent records in the 
veteran's claims file, or, in the 
alternative, the claims file, must be 
made available to the examiner for review 
in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development and to comply with the Court's order in this 
case, and the Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have 

considered in connection with his current appeal.  No action 
is required of the appellant until he is notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).





